


110 HR 6955 IH: Taxpayer Reimbursement Act of

U.S. House of Representatives
2008-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6955
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2008
			Mr. Barrett of South
			 Carolina (for himself, Mr.
			 Bachus, Mr. Garrett of New
			 Jersey, Mr. Wilson of South
			 Carolina, Mr. Duncan,
			 Mr. Neugebauer,
			 Mr. McHenry,
			 Mr. Manzullo,
			 Mr. Jones of North Carolina,
			 Ms. Ginny Brown-Waite of Florida, and
			 Mr. Roskam) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To suspend contributions by the Federal National Mortgage
		  Association and Federal Home Loan Mortgage Corporation to the Housing Trust
		  Fund during any conservatorship of such enterprises and to ensure full
		  repayment to the Federal Government for costs of any such conservatorship and
		  costs of HOPE for Homeowners program.
	
	
		1.Short titleThis Act may be cited as the
			 Taxpayer Reimbursement Act of
			 2008.
		2.Suspension of
			 Housing Trust Fund contributions
			(a)During
			 conservatorship and receivershipSection 1337(b) of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992, as added by section
			 1131(b) of the Federal Housing Finance Regulatory Reform Act of 2008 (Division
			 A of Public Law 110–289), is amended by adding after and below paragraph (3)
			 the following:
				
					The
				Director shall suspend allocations under subsection (a) by an enterprise upon
				the appointment of any conservator or receiver for the enterprise pursuant to
				section 1367 and for the entire duration of any such conservatorship or
				receivership..
			(b)During HOPE for
			 Homeowners ProgramParagraph
			 (1) of section 1338(b) of the Federal Housing Enterprises Financial Safety and
			 Soundness Act of 1992, as added by section 1131(b) of the Federal Housing
			 Finance Regulatory Reform Act of 2008 (Division A of Public Law 110–289), is
			 amended by striking the dash after 1337(e) and all that follows
			 through the end of the paragraph and inserting the following: 100
			 percent of such excess shall be used to reimburse the Treasury for payments
			 made pursuant to section 257(w)(1)(c) of the National Housing Act in calendar
			 years 2009, 2010, and 2011 or any other year that the HOPE for Homeowners
			 Program under such section 257 is in operation..
			(c)Until costs of
			 conservatorship are paidSection 1337(b) of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992, as added by section
			 1131(b) of the Federal Housing Finance Regulatory Reform Act of 2008 (Division
			 A of Public Law 110–289), is amended——
				(1)in paragraph (2),
			 by striking or at the end;
				(2)in paragraph (3),
			 by striking the period at the end and inserting ; or; and
				(3)by adding at the
			 end the following new paragraph:
					
						(4)the Federal Government has not been fully
				reimbursed for all costs to the Government of any conservatorship of the
				enterprise pursuant to section
				1367.
						.
				3.Suspension of
			 housing goalsSection 1331 of
			 the Federal Housing Enterprises Financial Safety and Soundness Act of 1992, as
			 added by section 1128(b) of the Federal Housing Finance Regulatory Reform Act
			 of 2008 (Division A of Public Law 110–289), is amended by adding at the end the
			 following new subsection:
			
				(e)Suspension of
				goals and duties during conservatorshipNotwithstanding any other provision of this
				title, the annual goals and the duties established under this subpart shall not
				apply to an enterprise at any time during which the enterprise is in
				conservatorship or receivership pursuant to section
				1367.
				.
		
